— Orders, Supreme Court, New York County (Okin, J.), entered on September 3, 1981, unanimously affirmed. Defendant Toledo shall recover of plaintiffs Tormo and Rodriguez one bill of $50 costs and disbursements of these appeals. Order of said court, entered on April 2, 1982, unanimously affirmed. Plaintiffs Tormo shall recover of defendant Toledo $50 costs and disbursements of this appeal. The appeals from the orders of said court entered on May 12,1981 and June 15, 1981 are both dismissed, without costs and without disbursements, as said orders were superseded by the two orders entered on September 3, 1981, and the appeals from the orders entered on or about October 19, 1981 are dismissed, without costs and without disbursements, as said orders are nonappealable. No opinion. Concur — Sandler, J. P., Sullivan, Markewich, Fein and Milonas, JJ.